Citation Nr: 1806639	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-03 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether the reduction from 10 percent to noncompensable for limitation of extension of the left knee, effective April 1, 2013, was proper?  

2.  Entitlement to an increased rating in excess of 10 percent prior to April 28, 2017, and in excess of 20 percent from April 28, 2017 for limitation of extension of the left knee.

3.  Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease (DJD) with limitation of flexion of the left knee.

4.  Entitlement to an increased rating in excess of 10 percent prior to April 28, 2017, and in excess of 20 percent from April 28, 2017 for left knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued the 10 percent rating for left knee instability, 10 percent rating for left knee degenerative arthritis with limitation of motion, and 10 percent rating for limitation of extension of the left knee.  The Veteran filed a notice of disagreement (NOD) with regard to the assigned disability ratings.

Thereafter, in an October 2012 rating decision, the RO found clear and unmistakable error (CUE) in the granting of a separate compensable rating for limitation of extension of the left knee and proposed to decrease such rating pursuant to 38 C.F.R. § 3.105(e).  In a January 2013 rating decision, the RO effectuated the reduction from 10 percent to noncompensable for limitation of extension of the left knee, effective April 1, 2013.

A January 2013 statement of the case (SOC) continued the 10 percent rating for left knee instability, continued the 10 percent rating for left knee DJD with limitation of motion, and assigned a noncompensable rating for limitation of extension of the left knee.  He perfected his appeal with regard to the propriety of the assigned ratings for his left knee disability in February 2013.

In February 2013 and August 2013 statements, the Veteran also challenged the propriety of the reduction from 10 percent to noncompensable for limitation of extension of the left knee, effective April 1, 2013.  Therefore, the Board has characterized the issue as shown on the first page of the decision.
A Board video-conference hearing was scheduled in February 2016.  However, in telephone calls with the Veteran in January 2016, documented in Reports of General Information in the claims file, the Veteran indicated that he was unable to report for a hearing and that he did not have anything additional to add to the record, and requested that the Board proceed to adjudicate his claims without a hearing.  Accordingly, as the Veteran has withdrawn his request for a hearing, the Board will proceed to adjudicate the case on the record.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2017).

In March 2016 and November 2016, the Board remanded the case for additional development and it now returns for further appellate review.

In a July 2017 rating decision, the RO granted a 20 percent rating for limitation of extension of the left knee, effective April 28, 2017.  The RO also increased the rating for instability of the left knee from 10 percent to 20 percent disabling, effective April 28, 2017.

The issue of "entitlement to a rating in excess of 10 percent prior to April 1, 2013, and a compensable rating from April 1, 2013 to April 27, 2017, and in excess of 20 percent from April 28, 2017 thereafter for limitation of extension of the left knee" has been rephrased in light of the Board's findings that the reduction was improper.  

The Board has considered his claims and decided entitlement based on the evidence of record.  He has not raised any issue with VA's duty to assist or extraschedular consideration nor has it been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The June 2009 and November 2011 VA examination reports were not sufficient for the purpose of reducing the rating of the Veteran's limitation of extension of the left knee.

2.  Prior to April 28, 2017, the left knee extension was 10 degrees.

3.  From April 28, 2017, the left knee extension was 15 degrees.

4.  The DJD of left knee is productive of pain and functional impairment without medical evidence of occasional incapacitating exacerbations.

5.  For the entire appeal period, flexion is, at least, or better than 93 degrees.

6.  Prior to April 28, 2017, the left knee was productive of "slight" instability.

7.  From April 28, 2017, the left knee was productive of "moderate" instability.


CONCLUSIONS OF LAW

1.  The reduction from a 10 percent rating to a noncompensable rating, effective April 1, 2013, for limitation of extension was improper and is void ab initio.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, Diagnostic Codes 5010-5261 (2017).

2.  Prior to April 28, 2017, the criteria for a rating in excess of 10 percent for left knee extension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5010-5261 (2017).

3.  From April 28, 2017, the criteria for a rating in excess of 20 percent for left knee extension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5010-5261 (2017).
4.  The criteria for a rating in excess of 10 percent for DJD with limitation of flexion of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260-5003 (2017).

5.  The criteria for a rating in excess of 10 percent prior to April 28, 2017, and in excess of 20 percent from April 28, 2017 for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5010-5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Reduction

The rating of the Veteran's left knee extension was reduced from 10 percent to 0 percent effective April 1, 2013, in part, based on a report of VA examinations conducted in June 2009 and November 2011.

Under Diagnostic Code 5261, a noncompensable rating is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; and a 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.
For the following reasons, the Board finds that the rating reduction was improper.

As the Veteran's left knee extension had been rated as 10 percent disabling for at least five years at the time of the rating reduction, the provisions of § 3.344(a) and (b) apply.  These provisions provide, in pertinent part, that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete.  38 C.F.R. § 3.344 (a).  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Id.  Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with VA law.  Id.  Though there may be material improvement in the disability at issue, the rating agency must consider whether the evidence makes it certain that the condition will be maintained under the ordinary conditions of daily life.  Id.  If doubt remains, the rating agency will continue the rating in effect, and then determine how much time it will allow to elapse, as specified in the regulation, before reexamination will be made.  38 C.F.R. § 3.344 (b).

In the June 2009 VA examination report, the examiner stated that the left knee extension lacked 5 degrees.  However, the examiner also stated that "[a]s to any additional functional limitations" I would estimate an additional decrease of 5 degrees in flexion."  Further, a private report by Dr. Y. K. noted left knee extension of 10 degrees.  Although the November 2011 VA examiner noted extension was to 5 degrees, his report, alone, is not sufficient to conclude that the Veteran's limitation of extension of the left knee materially improved under ordinary conditions of daily life, particularly in light of the private treatment report showing that there was no improvement at that time.  This is further supported by the fact that a June 2016 and April 2017 VA examinations reflect left knee extension of 10 degrees.

In sum, the June 2009 and November 2011 VA examination reports are not sufficient to conclude that his limitation of extension of the left knee materially improved under ordinary conditions of daily life.  Consequently, the rating reduction was improper, and the 10 percent rating must be restored effective April 1, 2013.  See 38 C.F.R. § 3.344.

II.  Increased Ratings for the Left Knee

The Veteran contends that he is entitled to increased ratings for residuals of his left knee disability, with degenerative changes, with manifestations such as limitation of motion, instability, and extension.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, knee joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

During the period under consideration, he has been in receipt of 10 percent from November 5, 2003 and 20 percent from April 28, 2017 for instability of the left knee under DC 5010-5257.  He received 10 percent prior to April 28, 2017 and 20 percent rating from April 28, 2017 for limitation of extension of the left under DC 5010-5261 (in light of the improper reduction as discussed above); and 10 percent for DJD of the left knee under Diagnostic Code 5260-5003.

Normal range of motion of the knee is defined as from 0 to 140 degrees (extension to flexion).  38 C.F.R. 4.71a, Plate II.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent when "slight," 20 percent when "moderate," and 30 percent when "severe."  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The terms "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5260, which provides ratings for limitation of motion of the knee, a noncompensable evaluation is warranted when knee flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable rating is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; and a 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

VA General Counsel has also held that a Veteran who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  Additionally, under 38 C.F.R. § 4.59 (2017), it is the intention of the rating schedule to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.

A 20 percent rating is warranted under Diagnostic Code 5010 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

A June 2009 VA examination reflects complaints of left knee pain.  There was no swelling, effusion, erythema, or gross instability.  The Anterior Drawer, Lachman and McMurray tests were negative.  There was tenderness of the medial joint line and patellofemoral crepitus with a positive patellofemoral grind.  There was no patellar apprehension.  Range of motion of the left knee was measured with a goniometer and lacked 5 degrees of extension.  Flexion was to 115 degrees with pain at 115 degrees.  Range of motion remained unchanged under the DeLuca criteria.  As to any additional functional limitations, the examiner stated that he would estimate an additional decrease of 5 degrees for flexion.

A September 2009 written statement from J. M., RPA noted end stage osteoarthritis of the left knee.  An October 2009 statement from M.S., PT noted knee osteoarthritis with crepitus and restricted range of motion.  

Private treatment reports from Dr. J.K. dated from May 2009 to June 2012 reflect a diagnosis of end stage osteoarthritis of the left knee.  He had flexion to 100 degrees and extension to 5 degrees with painful motion.

Private treatment reports from Dr. Y.K. dated from June 2007 to September 2009 reflect left knee flexion to 93 degrees and extension to 10 degrees.  He was diagnosed with degenerative joint disease.

A November 2011 VA examination reflects he suffered from left knee pain and weakness.  His left knee flexion was 115 degrees and extension was to 5 degrees.  He had weakened movement with disturbance of local motion following repetitive use.  He was diagnosed with severe tricompartmental osteoarthritis with limited extension and flexion of the left knee.  He had difficulty with ambulation due to weakness of the lower extremities.  There were no flare-ups that impacted the function of the left knee.  He was able to perform repetitive-use testing with no additional limitation.  He used a wheelchair and scooter.

A July 2015 treatment report reflects lower extremity weakness and "buckling" of the left knee.  The range of motion was about 5 degrees for extension to 115 degrees for flexion.  He was diagnosed with tricompartmental osteoarthritis that was most severe in the medial tibiofemoral joint.  He had a mild depression of the lateral tibial plateau suggesting old injury and extensive vascular calcifications.  There was no objective evidence of painful motion or additional limitation in range of motion of following repetitive use testing, albeit, there was weakened movement and a disturbance of locomotion after repetitive use testing.

A May 2016 VA treatment record reflects swelling of left knee.

A June 2016 VA examination reflects complaints of left knee pain 9/10 in severity.  There was no report of flare-ups of the knee and/or lower leg.  He reported that he could not go up or down stairs or drive.  The examiner noted that he had abnormal range of motion with flexion of 10 to 110 degrees and extension of 110 to 10 degrees.  The range of motion itself contributed to functional loss.  He had recurrent subluxation for the left knee.   There was evidence of pain with weight bearing and he needed help with dressing and bathing.  There was objective evidence of crepitus, but he was able to perform repetitive use testing with at least three repetitions with no additional functional loss.  His functional ability was not further limited by pain, weakness, fatigability, or incoordination on repetitive range of motion.  The examiner stated, however, that he would be resorting to mere speculation if he attempted to opine as to whether functional ability would be significantly affected with additional use.  There was no ankylosis or history of recurrent subluxation, albeit, a history of recurrent effusion.  There was no joint instability, recurrent patellar dislocation, scars, or meniscus condition.  No scars.  He used a wheelchair and walker.  His functioning was not so diminished that amputation with prosthesis would equally serve him.  With regards to the Mitchell criteria, the examiner stated he did not foresee any changes in the range of motion measurements after repetitive use or use over a period of time.

An April 2017 VA examination reflects complaints of left knee pain getting worse over time.  He received physical therapy and reported intermittent swelling, positive buckling with no locking, dislocation, tenderness or history of surgery.  His range of motion consisted of flexion of 10-100 degrees and extension of 100 to 10 degrees.  Pain was noted on flexion and extension with functional loss.  He had crepitus and pain on weight bearing, but was able to perform repetitive-use testing with at least three repetitions with flexion of 15-100 degrees and extension of 100 to 15 degrees.  The examiner opined that pain, weakness, lack of endurance and fatigue or incoordination significantly limit functional ability with repeated use over a period of time.  There was no evidence of atrophy, ankylosis, muscle atrophy, or reported flare-ups.  There was history of moderate recurrent subluxation and lateral instability.  Stability testing showed slight anterior, posterior, medial and lateral instability.  The examiner noted symptoms of a meniscal tear, including frequent episodes of joint pain and frequent episodes of effusion.  There were no scars.  He had to use a wheelchair and walker constantly and had reduction in muscle strength.  Functioning was not so diminished that amputation with prosthesis would equally serve him.

The Board notes that the examiner was asked to review the VA examinations containing range of motion findings pertinent to his left knee disability conducted during the course of the appeal in June 2009, November 2011, and June 2016 in light of the new case law.  With regard to each examination, the examiner was requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight bearing and non-weight bearing and if possible range of motion of the opposite undamaged joint.  This was not done by the examiner and the Board recognizes it would resort to mere speculation.  With this in mind, the Board will rely on the Veteran's lay testimony with regard to limitation of motion and pain during those time periods.

In a July 2017 VA addendum to the April 2017 VA examination, the VA examiner noted that the degree of range of motion at which pain begins and at the end of range for both extension and flexion of the left knee was 10-100 with active and passive ROM and 15-100 with weight bearing.  He was able perform repetitive use testing with additional functional loss or range of motion due to pain, fatigue, weakness, lack of endurance, incoordination.  Flexion was 15 to 100 degrees and extension was 100 to 15 degrees with pain, weakness, fatigability or incoordination significantly limiting functional ability with repeated use over a period of time.

A July 2017 VA treatment record reflects unsteady gait, difficulty with stairs, bed bound, needed assistance to leave the house.  He used a wheelchair and walker.  He had contributory diagnoses of CVA, seizure disorder, Parkinson's or other movement disorders and/or medications such as diuretics, sedatives, analgesics, hypnotics, and antihypertensive and/or poly pharmacy.  The Board is mindful that where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See 38 C.F.R. § 3.102; Mittlieder v. West, 11 Vet. App. 181 (1998).  In this case, there is evidence indicating that the Veteran's left knee disability results in a significant level of mobility impairment.  Therefore, the Board finds that a remand for an examiner to separate the symptoms and/or further examination would be futile in this case and would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.

With regards to limitation of motion, a rating in excess of 10 percent for extension and flexion prior to April 28, 2017 is not warranted.  Prior to April 28, 2017, the evidence gathered from the medical records does not demonstrate that his suffered from actual limitation of motion of extension or flexion to a degree that would warrant a 20 percent rating.  A June 2009 VA examination reflect range of motion that lacked 5 degrees of extension and 115 degrees of flexion and remained unchanged under the DeLuca criteria.  Private treatment reports from Dr. J.K. dated from May 2009 to June 2012 flexion to 100 degrees and extension to 5 degrees with painful motion.  Private treatment reports from Dr. Y.K. dated from June 2007 to September 2009 reflect left knee flexion to 93 degrees and extension to 10 degrees.  In a November 2011 VA examination, flexion was to 115 degrees and extension was to 5 degrees.  A July 2015 treatment reflects 5 degrees for extension to 115 degrees of flexion.  A June 2016 VA examination reflects flexion of 10 to 110 degrees and extension of 110 to 10 degrees.  Moreover, the June 2009 VA examiner determined the Veteran's pain, fatigue, or incoordination did not limit his functional range of motion.  Therefore, the provisions of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied under 38 C.F.R. §4.59.  Although Correia requirements, were not considered by these examiners because the case law is fairly new; the Board will rely on the Veteran's lay statements that there was pain with active range of motion.  The evidence of record does not show that his flexion or extension of the left knee satisfies any requirement necessary for a 20 percent disability rating for flexion or extension prior to April 28, 2017.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

With regards to limitation of motion, a rating in excess of 20 percent for extension from April 28, 2017 is not warranted.  From April 28, 2017, the Veteran is in receipt of the maximum 20 percent for limitation of extension under Diagnostic Code 5261 any higher rating would require medical evidence of ankylosis, and thus the requirements laid out under Correia do not apply for this time period.  See id.  

With regard to flexion, a rating in excess of 10 percent from April 28, 2017 is not warranted.  During an April 2017 VA examination, range of motion consisted of flexion of 10-100 degrees and extension of 100 to 10 degrees with pain.  There was pain on weight bearing, but he was able to perform repetitive-use testing with at least three repetitions with flexion of 15-100 degrees and extension of 100 to 15 degrees.  A July 2017 VA addendum to the April 2017 VA examination, the VA examiner noted that the degree of range of motion at which pain begins and at the end of range for both extension and flexion of the left knee was 10-100 with active and passive ROM and 15-100 with weight bearing.  He was able perform repetitive use testing with additional functional loss or range of motion due to pain, fatigue, weakness, lack of endurance, incoordination.  Flexion was 15 to 100 degrees and extension was 100 to 15 degrees with pain, weakness, fatigability or incoordination significantly limiting functional ability with repeated use over a period of time.

The provisions of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied under 38 C.F.R. §4.59.  With regard to the Correia requirements, there was pain with active and passive ROM with weight bearing, but the additional functional loss does not warrant a 20 percent rating for limitation of flexion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

With regard to DJD, a rating in excess of 10 percent is not warranted.  The evidence does not establish that the Veteran's degenerative arthritis of the left knee causes occasional incapacitating exacerbations.

With regards to left knee instability/subluxation rated under Diagnostic Codes 5003-5257, a rating in excess of 10 percent prior to April 28, 2017 is not warranted.  The pertinent evidence of record shows that he has painful motion of the knee and some instability, albeit, not consistently.  In fact, the June 2009 VA examination showed no gross instability.  The evidence does not rise to the level of "moderate" instability prior to April 28, 2017.  Rather, the evidence more nearly approximates "slight" instability.  From April 28, 2017, a rating in excess of 20 percent rating requires "severe" instability, which is not shown by the evidence of record.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  Diagnostic Code 5258 is not applicable as there is no medical evidence of dislocated semilunar cartilage.  He has also had no history of surgical intervention/knee replacement, or scars for that matter.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5258, 5262, and 5263.

Additionally, as the Veteran has already been awarded a rating based, in part, on pain and limitation of motion, separate disability ratings under either Diagnostic Codes 5258 and 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding as those codes already contemplate such manifestation.  Thus, for this reason, separate ratings under these codes would again violate 4.14.

In sum, a rating in excess of 10 percent for extension and flexion prior to April 28, 2017 is denied; a rating in excess of 20 percent for extension from April 28, 2017 is denied; rating in excess of 10 percent for flexion from April 28, 2017 is denied; and a rating in excess of 10 percent prior to April 28, 2017, and in excess of 20 percent from April 28, 2017 for left knee instability is denied.
ORDER

The reduction of the evaluation for limitation of extension of the left knee from 10 percent to 0 percent effective April 1, 2013 was not proper; the 10 percent rating is restored effective April 1, 2013.

Prior to April 28, 2017, a rating in excess of 10 percent for  left knee extension is denied.

From April 28, 2017, a rating in excess of 20 percent for left knee extension is denied.

A rating in excess of 10 percent for DJD with limitation of flexion of the left knee is denied.

A rating in excess of 10 percent prior to April 28, 2017, and in excess of 20 percent from April 28, 2017 for left knee instability is denied.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


